Exhibit STATE BANCORP, INC. AMENDED AND RESTATED DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN (2008) (as adopted July 29, 2008) 1.Purpose. The purpose of the STATE BANCORP, INC. Amended and Restated Dividend Reinvestment and Stock Purchase Plan No. 2 (the “Plan”) is to provide Participants with a convenient way to reinvest dividends received on Common Stock and to purchase additional shares of Common Stock through Voluntary Cash Payments.The Company believes that participation in the Plan will help to achieve the unity of purpose essential to the continued growth of the Company and will be for the mutual benefit of the Company and the Participants. 2.Definitions. The following defined terms, which are capitalized throughout the Plan, shall have the meanings set forth in this Section. “Agent” shall mean the Agent appointed in accordance with Section 4 hereof. “Common Stock” shall mean whole or fractional shares of the Company’s Common Stock, par value $5.00 per share. “Company” shall mean STATE BANCORP, INC., a New York corporation, and its successors and assigns. “Dividends” shall mean any cash dividends, as declared from time to time, on the Common Stock. “Fair Market Value” shall mean the closing price for shares of Common Stock on the stock exchange on which the Common Stock is listed (including, without limitation, the NASDAQ Stock Market) on the last business day of the calendar quarter immediately preceding the Investment Date.If and when the Company ceases to be listed on a stock exchange, but is quoted on the over-the-counter market through NASDAQ, “Fair Market Value” shall mean the closing bid for shares of Common Stock as so quoted on the last business day of the calendar quarter immediately preceding the Investment Date.If the Company’s Common Stock is no longer quoted on the NASDAQ system and is not listed on any stock exchange, or if no bid price is quoted on the NASDAQ system on such date, then “Fair Market Value” shall be determined by the Company’s Board of Directors in accordance with any reasonable valuation method. “Investment Date” shall mean (i)in the case of the Dividend Reinvestment portion of the Plan, any date on which the Agent receives Dividends pursuant to Section 6.03, and (ii) in the case of Voluntary Cash Payments portion of the Plan, five (5) business days after the last day of the calendar quarter in which the Agent receives Voluntary Cash Payments pursuant to Sections 7.01 and “Original Plan” shall mean the Dividend Reinvestment and Stock Purchase Plan as adopted on
